                                      a
A6 245B (Rev. 02/08/2019) Judgment in Crilninal Petty· Case (Modified)                                                               Page I of!   '.)O

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Con1mitted On or After November 1, 1987)
                                v.

                        Alejandro Berrelleza                                Case Number: 3:19-mj-21457

                                                                            Russom Gebreab
                                                                            Defendant's Attorney


REGISTRATION NO. 84323298
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_o_f_C_o_m_po...l_ai_·n_t_ _ _ _ _ _ _ _ _~------------
 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1
  D The defendant has been found not guilty on count(s)
                                                                         -------------------
  0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                rl' TIME SERVED                          D - - - - - - - - - - days

  ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                         charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.




                                                     f~lED
                                                      MAR 2 8 2019
                                            CLERI<, U.S. DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                          BY                       DEPUTY
 Clerk's Office Copy                                                                                                     3:19-mj-21457
